[Cite as State v. Lamb, 2018-Ohio-1547.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-17-1165

        Appellee                                 Trial Court No. CR0201701714

v.

Dustyn Lamb                                      DECISION AND JUDGMENT

        Appellant                                Decided: April 20, 2018

                                           *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Joseph H. Gerber, Assistant Prosecuting Attorney, for appellee.

        Mollie B. Hojnicki-Mathieson, for appellant.

                                           *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Dustyn Lamb, appeals from the June 26, 2017 judgment of the

Lucas County Court of Common Pleas convicting him of two misdemeanors, attempted

vandalism and assault, following acceptance of appellant’s no contest pleas, and

sentencing him to a jail term of 180 days on each count to be served consecutively.
Pursuant to the guidelines set forth in Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967), appellant’s court-appointed counsel has filed an appellate brief

and motion to withdraw as counsel. She attested in her affidavit that she mailed a copy of

the brief and motion to appellant and informed him that he had a right to file his own

brief, but he did not do so.

       {¶ 2} Appellant’s counsel states in her motion that she thoroughly reviewed the

record in this case and concluded that the trial court did not commit any error prejudicial

to appellant. However, in compliance with the requirements of Anders, appellant’s

counsel has submitted a brief setting forth the following potential assignment of error:

              THE TRIAL COURT ABUSED ITS DISCRETION BY

       SENTENCING APPELLANT TO CONSECUTIVE SENTENCES.

       {¶ 3} Appellant’s appointed counsel has included arguments which support this

assignment of error, but concludes that it is unsupported by the record and the law.

Therefore, she concludes that an appeal would be frivolous. We agree. R.C.

2929.41(B)(1) permits a trial court to require multiple jail terms to be served

consecutively so long as the aggregate term does not exceed 18 months. In this case,

appellant’s aggregate sentences is 360 days.

       {¶ 4} Furthermore, this court has the obligation to fully examine the record in this

case to determine whether an appeal would be frivolous. Anders at 744. Our review of

the record does not disclose any errors by the trial court which would justify a reversal of




2.
the judgment. Therefore, we find this appeal to be wholly frivolous. Counsel’s request

to withdraw as appellate counsel is found well-taken and is hereby granted.

       {¶ 5} Having found that the trial court did not commit error prejudicial to

appellant, the judgment of the Lucas County Court of Common Pleas is affirmed.

Pursuant to App.R. 24, appellant is hereby ordered to pay the court costs incurred on

appeal. The clerk is ordered to serve all parties with notice of this decision.


                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
Christine E. Mayle, P.J.                                    JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




3.